Citation Nr: 1432832	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  10-46 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, obsessive compulsive disorder (OCD), panic disorder, and major depressive disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Colin Kemmerly, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to June 1995.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the benefits sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in November 2008.  The RO issued a Statement of the Case (SOC) in September 2010.  In November 2010, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

In September 2013, the Veteran was afforded his requested Board videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the claims file.  

The Board notes that additional private treatment records were submitted into the record following the September 2010 SOC, but were not reviewed by the Agency of Original Jurisdiction (AOJ) in the June 2013 Supplemental SOC (SSOC).  A waiver of this review is not of record.  However, the Board finds that the Veteran is not prejudiced by this lack of review by the AOJ, as, upon remand, the AOJ will be able to review these records in the first instance during their readjudication of the issues.  Thus, a waiver for this evidence is not necessary at this time.  38 C.F.R. §§ 20.800, 20.1304 (2013).

The Board notes that the psychiatric claim on appeal has previously been developed to include only PTSD, OCD, and anxiety disorder.  The United States Court of Appeals for Veterans Claims (Court) has recently held that the scope of a mental health disorder claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the claim on appeal has been recharacterized as an acquired psychiatric disorder, to include all psychiatric diagnoses.

The Veteran's paperless claims files were also reviewed and considered in preparing this remand, along with his paper claims file. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.   

Initially, the Veteran was not provided with notice of the revised PTSD regulations.  See 38 C.F.R. § 3.304(f) (2013).  Additionally, since the Veteran's claim was expanded from PTSD to acquired psychiatric disorder, the Veteran has not been provided with notice regarding his acquired psychiatric disorder generally.  The Veteran must be provided with this requisite notice before his acquired psychiatric disorder claim can be decided on the merits.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

Second, in a VA Form 21-4142 dated in October 2007, the Veteran requested that the AOJ obtain his private psychiatric treatment records from the University of South Alabama Medical Center.  The AOJ contacted the University for these records, and was informed in an April 2008 statement that these records were unavailable.  To date, the AOJ has not informed the Veteran of the unavailability of these records and afforded him an opportunity to submit the records.  Upon remand, this action must be done.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

Third, the Veteran's most recent, pertinent outpatient treatment records from the VA Medical Center (VAMC) in Biloxi, Mississippi, to include the VA Community Based-Outpatient Clinic (CBOC) in Mobile, Alabama, are dated since June 2013.  At his September 2013 Board hearing, the Veteran reported recent VA treatment for the disorders on appeal.  Upon remand, all pertinent VA records since this date must be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002 & Supp. 2013); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Fourth, an October 2009 medical opinion states that the Veteran had been treated for his acquired psychiatric disorder since 1999 by the Alta Pointe Mental Health Facility/Mobile Mental Health Clinic.  The earliest records from this facility in the claims file are dated from September 2004.  Records dated prior to September 2004 are not currently located in the claims file, and attempts to obtain these records have not been made.  Upon remand, attempts to obtain these pertinent records must be made.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1).

Fifth, regarding the acquired psychiatric disorder claim, the Board finds that a VA addendum medical opinion is necessary before the claim can be decided on the merits.  The Veteran was afforded a VA psychiatric examination in September 2010.  The VA examiner found that the Veteran did not have a diagnosis of PTSD according to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria.  However, the Veteran was previously found to have a DSM-IV diagnosis of PTSD by a private physician in January 2008.  The Board finds that the VA examiner should specifically address the 2008 opinion and reconcile the findings.  The Veteran has also been diagnosed with anxiety disorder, major depressive disorder, OCD, and panic disorder.  See VA outpatient treatment record dated in March 2010; VA examination dated in September 2010; VA examination dated in September 2010; private medical opinion dated in January 2008, respectively.  The Board finds that the opinion should also address whether any of the foregoing disorders are due to service. 

Regarding an in-service incurrence of this disorder, during the course of the appeal, the regulations governing PTSD were amended, effective July 13, 2010.  See 75 Fed. Reg. 39843-52 (July 13, 2010) (codified at 38 C.F.R. 3.304(f)(3)).  The amendment eliminates the requirement for corroboration of the claimed in-service stressor if the claimed stressor is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  Id.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. See 75 Fed. Reg. 39843 (July 13, 2010), as amended by 75 Fed. Reg. 41092 (July 15, 2010)).

The Veteran has reported PTSD stressors of witnessing scud attacks in Southwest Asia, and being fearful for his life during these situations.  See Veteran's statements at September 2010 VA examination and October 2007 statement.  The Veteran also feared chemical attacks.  Id.  The Veteran's DD-214 documents that he was stationed in Southwest Asia during the Persian Gulf War during his active military service; his stressors are consistent with the places, types, and circumstances of his service.  The PTSD diagnosis of record, however, was rendered by a private psychologist.  The Board finds that some of the Veteran's claimed stressors are sufficiently identified to permit a search for purposes of verifying the occurrence of the claimed stressors.  

Sixth, regarding the left knee disorder, a remand is required in order to afford the Veteran a VA examination to determine the nature and etiology of the disorder.  VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  An examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record:  (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

Here, at his Board hearing, the Veteran reported left knee pain.  The evidence of record does not document a current left knee diagnosis.  However, an April 2012 VA treatment record shows that the Veteran had a medical history of status-post left knee arthroscopy in 2008.  Regarding an in-service incurrence, the Veteran's service treatment records (STRs) contain a November 1994 injury and dislocation of the left knee.  To date, the Veteran has not been afforded a VA examination for his claimed left knee disorder.  Based on the aforementioned evidence, the Board finds that a VA examination is warranted.  Id.

The Veteran is hereby notified that it is his responsibility to report for all scheduled examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).

Finally, regarding the TDIU claim, the Veteran is not currently service-connected for any disabilities; however, he argues that his currently non-service-connected acquired psychiatric disorder has caused his unemployability.  Accordingly, since the TDIU claim may be affected by the development noted above, particularly regarding the acquired psychiatric disorder claim, the Board's decision as to the TDIU claim is deferred. 

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder, obsessive compulsive disorder (OCD), panic disorder, and major depressive disorder.  In particular, notify the Veteran of the requirements for establishing service connection for PTSD under the revised regulations.  See 38 C.F.R. § 3.304(f).  

2.  Send the Veteran a notice letter informing him of the unavailability of his private psychiatric treatment records from the University of South Alabama Medical Center.  Afford him the opportunity to submit his own copies of the records.

3.  Obtain all pertinent VA outpatient treatment records from the VAMC in Biloxi, Mississippi, to include the VA CBOC in Mobile, Alabama, dated since June 2013 that have not been secured for inclusion in the record.

4.  Contact the Veteran and ask that he provide the appropriate authorization to obtain all of his private psychiatric treatment records from the Alta Pointe Mental Health Facility/Mobile Mental Health Clinic dated from 1999 to 2004.  If the Veteran provides the necessary authorization, then attempt to obtain any records that have been properly identified by the Veteran.  If no medical records are located, a written statement to that effect should be requested for incorporation into the record, and the Veteran must be informed of the unavailability of these records.

5.  After obtaining the above records, ask the September 2010 VA psychiatric examiner (or other suitable examiner if unavailable) to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for a VA psychiatric examination with a VA or contract psychiatrist or psychologist to determine the etiology of his currently diagnosed acquired psychiatric disorder.  The VA examiner should thoroughly review the Veteran's VA claims file, to include his STRs.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

a) In light of the findings contained in a January 30, 2008 psychological evaluation by Dr. J.L., is the examiner of the opinion that the Veteran does not meet the DSM-IV criteria for PTSD.  If the examiner finds that the Veteran DOES meet the DSM-IV criteria for PTSD, are the claimed stressors (exposed to scud attacks and fear of exposure to chemical attacks during service in the Persian Gulf War) adequate to support the diagnosis of PTSD and are the Veteran's symptoms related to the claimed stressors?

b) State whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's other diagnosed acquired psychiatric disorders, to include anxiety disorder, OCD, panic disorder, and major depressive disorder, were etiologically related to his active military service?  

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

6.  If the VA examiner finds that the Veteran DOES NOT meet the DSM-IV criteria for PTSD, undertake appropriate development through the JSRRC, service departments, or other appropriate depository/channels to verify the occurrence of the Veteran's claimed stressor (exposed to scud attacks) in January 1991 while attached to 1700 AREFS (from Beale AFB, California), KC135Q Refuelers at Riyadh AB, Saudi Arabia (ELF 1).  All efforts to obtain the information should be documented in the claims file.

7.  Schedule the Veteran for a VA joints examination to determine the nature and etiology of his left knee disorder.  The VA examiner should thoroughly review the Veteran's VA claims file, to include his STRs.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

a) State whether the Veteran has a current left knee disorder.

b) Thereafter, is it at least as likely as not (a 50 percent probability or greater) that any currently diagnosed left knee disorder is etiologically related to the Veteran's active military service, to include the documented November 1994 in-service dislocation of the left knee?  

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

8.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental SOC (SSOC) to include the amended PTSD regulation.  Afford them the appropriate period of time within which to respond thereto.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

